Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 11 December 2020, submitted after the mailing of a final rejection, in which claims 13 and 24 have been amended, and claims 15, 21, 23 have been cancelled, has been entered.
Claims 13, 14, 22 and 24 are pending in the instant application. 
Claims 13, 14, 22 and 24 are being examined on their merits herein. 
Response to Arguments of 11 December 2020
In view of Applicant’s amendment of 11 December 2020, all the rejections to claims 15, 21, 23 are herein withdrawn. Claims 15, 21, 23 have been cancelled.
On 11 December 2020, Applicant has amended independent claim 13 to be drawn to a lenalidomide pharmaceutical granule, comprising a diluent carrying a polymer composition, wherein said polymer composition comprises a polymer containing a solid dispersion of amorphous lenalidomide, or a pharmaceutically acceptable salt thereof, and a monophenolic antioxidant compound;  wherein said polymer is PVP or co-PVP and the lenalidomide and the polymer are present in a weight ratio ranging from 1:1 to 1:6.
The Declaration under 37 C.F.R. 1.132 signed by Ms. Marta Vivancos Martinez, co-inventor, submitted on 6 July 2020, has been considered.
Ms. Vivancos Martinez submits (points 5 and 6, Declaration) that Applicant has discovered that, unlike known crystalline formulations of lenalidomide, amorphous lenalidomide 
Ms. Vivancos Martinez submits (page 4, Declaration) that the presence BHT antioxidant enhances the stability of the amorphous lenalidoimide formulation, by reducing the total impurities from 0.72% (no antioxidant) to 0.13% (Example 3, page 4). 
The examiner acknowledges the results and arguments presented in the Declaration signed by Ms. Marta Vivancos Martinez. Applicant has shown that utilizing BHT as antioxidant enhances the stability of the amorphous lenalidomide formulation, because BHT inhibits the oxidative degradation of amorphous lenalidomide, while other antioxidants such as citric acid 
Based on the data presented in the Declaration, showing an unexpected improvement in stability with formulations of amorphous lenalidomide in PVP or co-PVP polymer, containing BHT antioxidant, the rejections of claims 13, 14, 22 under 35 U.S.C. 103 over Rimkus in view of Taylor, and over Feng in view of Taylor, are herein withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Buscher, Attorney for Applicant, on 7 January 2021.
The Application has been amended as follows:
1. 	In claim 13, last line, delete the text which is “1:6. ”  and insert
-- 1:6;
and wherein said antioxidant is BHA or BHT.—
2. 	Delete claim 22.


Allowable Subject Matter
Claims 13, 14, 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rimkus (US 2012/0046315) discloses the closest prior art, namely a pharmaceutical granule comprising a solid dispersion of amorphous lenalidomide in a polymer and a diluent. Rimkus teaches (Example Series I: Amorphous lenalidomide) a solid dispersion (called intermediate) of amorphous lenalidomide in Povidon® 25 (which is polyvinylpyrrolidone PVP as in the instant claims) (Example I-1b). Rimkus also teaches (Example I-3b, [0338]-[[0340]) a solid dispersion of amorphous lenalidomide in Povidon® VA64 (which is co-PVP as in the instant claims), further containing pharmaceutical excipients Prosolv® (mixture of microcrystalline cellulose and colloidal silicon dioxide), magnesium stearate, Aerosil® (fumed silica), talcum, sodium bicarbonate (Example I-6) or excipients lactose monohydrate, microcrystalline cellulose, talcum, sodium bicarbonate, magnesium stearate and Aerosil® ([0367]); the excipients may be added to a solid dispersion of amorphous lenalidomide in a polymer, prior to granulation (Example III-2, Dry granulation of anhydrous lenalidomide, [0395]-[0396]). Rimkus teaches citric acid (Examples I-5a, II-3) present in the formulations of amorphous lenalidomide.
The compositions/granules taught by Rimkus do not anticipate nor do they render obvious a lenalidomide pharmaceutical granule of claims 13, 14, 24 of the instant application due to the following differences: the Applicant has shown (Declaration of 6 July 2020, pages 2-4) that the selection of BHT as antioxidant for the formulation of amorphous lenalidomide in PVP or co-PVP polymer provides unexpected benefits. 

Such an improvement in stability with the instant formulations of amorphous lenalidomide in PVP or co-PVP polymer, containing BHT antioxidant, is noteworthy and unexpected.
                                                       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /IRINA NEAGU/Primary Examiner, Art Unit 1627